Case 1:19-cv-09439-PKC Document 52-3 Filed 01/02/20 Page 1 of 7

TELEGRAM — INDICATION OF INTEREST
STAGE A OF THE SUBSEQUENT SALE

Except as otherwise provided, this Indication of Interest: (i) is intended as a statement of the
parties’ mutual intentions only; (ii) is not intended to be, and shall not constitute, a binding or
enforceable agreement between the parties; and (iii) is not intended to impose any obligation
whatsoever on either party.

Deal Structure # Issuance and sale by TON Issuer Inc (the “Issuer”), a wholly owned
subsidiary of Telegram Group Inc. (the “Parent”), of a new
eryptocurrency called “Grams”, which will be issued following the
development and launch of a new blockchain platform (the “TON
Network’).

= The Parent and the Issuer intend to use the proceeds raised from the
offering for the development of the TON Blockchain, for the continued
development and maintenance of Telegram Messenger and for general
corporate purposes at Telegram Messenger. Such expenses are expected
to include, among others, equipment, bandwidth, colocation. and user
verification costs. as well as wages, offices, and legal and consulting
services.

 

Gram Pricing w# The Issuer is offering subscriptions for Grams through an “Initial Sale”
and a “Subsequent Sale.”

The Initial Sale was completed in February 2018. Approximately 2.25
billion Grams were subscribed for in the Initial Sale. In accordance with
the pricing formula for Grams described in Section A4. of the
“Telegram Open Network™ technical white paper (the “Technical White
Paper”). Grams subscribed for in the Initial Sale were priced at
US$0.37756101 per Gram, for total gross proceeds of US$850 million.

# The Subsequent Sale is currently expected to commence in late February
2018. While the number of Grams available for subscription in the
Subsequent Sale is not currently known, the Issuer currently anticipates
offering subscriptions for a maximum of US$1.7 billion worth of Grams
in the Subsequent Sale. The Subsequent Sale will be conducted in two
stages: “Stage A” and “Stage B.”

# The Issuer currently anticipates offering subscriptions for a maximum of
US$850 million worth of Grams in Stage A. Assuming Stage A is fully
subscribed, the pricing formula for Grams described in Section A.4. of
the Technical White Paper implies an average price of US$1.330037061
per Gram subscribed for in Stage A (such average price as calculated
based on the actual number of Grams subscribed for during Stage A, the
“Stage A Purchase Price”). Each Gram subscribed for in Stage A will
be priced at the Stage A Purchase Price.

Indicative Purchase = Based on the number of Grams you are interested in subscribing for in
Amount Stage A and the assumed Stage A Purchase Price set forth above, please
__indicate on the signature page hereto your total assumed purchase

FOIA Confidential Treatment Requested by Telegram Group Inc. TG-005-00012564
Case 1:19-cv-09439-PKC Document 52-3 Filed 01/02/20 Page 2 of 7

 

Purchase Agreement

No Assignment

FOIA Confidential Treatment Requested by Telegram Group Inc.

amount (“Indicative Purchase Amount’).

If the Issucr determines in its sole discretion to offer you the ability to
subscribe for Grams in Stage A, you will be required to enter into a
purchase agreement with the Issuer and the Parent (the “Purchase
Agreement”). Prior to entering into the Purchase Agreement, among
other things, you will be required to provide to the Issuer and its
representatives (1) certain “know your customer” information and
related documentation and (2) certain imformation and related
documentation demonstrating your ability under applicable securities
laws to participate in Stage A.

The Purchase Agreement shall provide for (i) the payment of the
Purchase Amount (as set forth in the Purchase Agreement) by vou on or
prior to the payment date set forth therein and (ii) upon the terms and
subject to the conditions of the Purchase Agreement. the issuance of
Grams by the Issuer on the date (the “Network Launch Date”) of the
public release of a version of the TON Network after completion of the
test launch and security audits, as determined by the Issuer im its sole
discretion (the “Network Launch’)

The Purchase Agreement will contain a “no assignment” provision under
which each purchaser (a “Purchaser”) shall agree and undertake that
from the date of the Purchase Agreement to the Network Launch Date.
such Purchaser shall not, without the prior written consent of the Issuer

(a) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer, encumber or
dispose of, directly or indirectly (through a direct or indirect
transfer, encumbrance or disposition of any interest in any entity),
the investment contract represented by the Purchase Agreement (or
any interest therein) or any Grams, or any securities convertible into
or exercisable or exchangeable for the investment contract
represented by the Purchase Agreement or any Grams, or publicly
disclose the intention to make any such offer, sale, pledge or
disposition; or

(b) enter into any swap or other agreement that transfers, directly or
indirectly, in whole or in part, any of the economic consequences of
ownership of the investment contract represented by the Purchase
Agreement (or any interest therein) or any Grams,

whether any such transaction described in paragraphs (a) or (b) above is
to be settled by delivery of the investment contract represented by the
Purchase Agreement or any Grams, in cash or otherwise: provided.
however. that the above restrictions shall not apply to transfers of Grams
to an affiliate (as defined in the Purchase Agreement) of such Purchaser
to the extent that such affiliate agrees in writing with the Issuer and the
Parent to be bound by transfer restrictions substantially identical to the
above.

_# The Purchase Agreement shall not contain any restriction on the _

bo

TG-005-00012565
Case 1:19-cv-09439-PKC Document 52-3 Filed 01/02/20 Page 3 of 7

 

transferability of Grams once they are delivered to the Purchaser.

Termination # The obligation to issuc Grams pursuant to the Purchase Agreement shall
automatically terminate upon the earlier of:

(a) the occurrence of (i) a voluntary termination of operations of the
Issuer: (11) a general assignment for the benefit of the creditors of
the Issuer: or (iii) any other liquidation, dissolution or winding up of
the Issuer, whether voluntary or involuntary (each of clauses (i), (ii)
and (iii), a “Dissolution Event’), and

{b) 31 October 2019 (the “Deadline Date”), if the Network Launch has
not occurred as of such date,

provided that, subject to certain exceptions enumerated in the Purchase
Agreement, the Issuer and the Parent shall repay to the Purchaser the
Termination Amount (as defined in the Purchase Agreement) upon the
occurrence of a Dissolution Event or immediately following the
Deadline Date, as applicable.

# The Issuer and the Parent may at any time by giving notice in writing to
a Purchaser terminate the Purchase Agreement of such Purchaser with
immediate effect in the event that the Issuer has not received the
Purchase Amount on or prior to the applicable payment date set forth
in the Purchase Agreement.

Purchaser's # The Purchaser warrants to the Issuer and the Parent that cach of ils
Warranties responses on the signature page hereto is true, accurate and not
misleading as at the date indicated on the signature page.

w# The Purchaser warrants to the Issuer and the Parent that the Purchaser
has the full legal capacity, power and authority to execute this Indication
of Interest and any person executing this Indication of Interest is duly
authorized by the Purchaser to do so

 

Expenses « No expense reimbursement shall be provided by the Issuer or the Parent
for your counsel or for any other expenses incurred by you or your
representatives, Each party shall be liable for its own costs in
investigating and negotiating the transaction (including this Indication of
Interest and any binding transaction documentation).

Confidentiality # You undertake (a) to keep this Indication of Interest and any other
information provided to you or your representatives by or on behalf of
the Issuer or the Parent secret at all times, except with the prior written
consent of the Issuer and the Parent, (b) not to disclose such information
or allow such information to be disclosed in whole or in part to any third
party without the prior written consent of the Issuer and the Parent, and
({c) not to use such information in whole or in part for any purpose other
than in connection with your subseription for Grams. You undertake to
take all reasonable measures to ensure the confidentiality of this

__dndication of Interest and any other information provided to you or your

FOIA Confidential Treatment Requested by Telegram Group Inc. TG-005-00012566
Case 1:19-cv-09439-PKC Document 52-3 Filed 01/02/20 Page 4 of 7

 

representatives by the Issuer or the Parent.

   

 

Non-Binding Nature # Save for the sections “Purchaser's Warrantics”, “Expenses”,
“Confidentiality”, ~“Non-Binding Nature” and “Governing Law and
Dispute Resolution”, this Indication of Interest shall not be a binding or
legally enforceable agreement or commitment by the partics to negotiate
towards or conclude any agreement in relation to the transactions
contemplated hereby and shall not give rise to any other Icgal
consequences or create any binding obligations on any of the parties.

s The content of any executed Purchase Agreement as expressly set out
therein shall represent the entire understanding and will constitute the
entire agreement among you, the Issuer and the Parent in relation to the
subject matter thereof and the transactions contemplated thereby, and
shall supersede all previous agreements, understandings or arrangements
(whether express, implied, oral or written (whether or not m draft form))
among you, the Issuer and/or the Parent with respect thereto.

Governing Law and « This Indication of Interest and any claim, dispute or difference

Dispute Resolution (including non-contractual claims, disputes or differences) arising out of,
or in connection with, this Indication of Interest or its subject matter
shall be governed by, and construed in accordance with, English law.

= Any dispute, controversy or claim arising out of or in connection with
this Indication of Interest, including any question regarding its existence.
validity or termination, shall be referred to and finally resolved by
binding arbitration under the Rules of Arbitration of the London Court of
International Arbitration. The place of arbitration shall be London,
England, There shall be three arbitrators, and the parties agree that one
arbitrator shall be nominated by the Issuer and the Parent and one
arbitrator shall be nominated by you, in each case for appointment by the
LCIA Court in accordance with the LCIA Rules. The third arbitrator,
who shall act as the chairperson of the tribunal, shall be nominated by
agrecment of the two party-appointed arbitrators within fourteen days of
the confirmation of the appointment of the second arbitrator, or in
default of such agreement, appointed by the LCLA Court.

 

FOIA Confidential Treatment Requested by Telegram Group Inc. TG-005-00012567
Case 1:19-cv-09439-PKC Document 52-3 Filed 01/02/20 Page 5 of 7

For and on behalf of the Purchaser

legalName [Luminescence LLC

     

of Purchaser

soa
By: OD fo
Name: EE OO os av Rasp Sbats
Title: MARGE cecessssstestetee
Address: 3 ere Sen M gue! on we i ane ines

Date:

Purchaser
Contact
Information

Primary

Business | Joshua Hong joshuahong80@gmail.com | +1773 793 8078

Contact:

Additional
Business
Contact(s): rccaetatctatestt

_Redacted— Privacy

Legal /
Operational | Eig Kim ericidkim}@ gmail.com +1 949 394-6066

Contact(s):

 

1. Indicative Purchase Amount: US$ 700 000,006

 

® Natural persons (including those subscribing as Purchaser Investors (as defined below))}
must subscribe for a mininnun of USS) million worth of Grams
® Entities must subscribe for a minimum of USS 10 million worth of Grams

2. Please indicate whether the Purchaser is an entity or natural person:

_] Natural Person — Please indicate principal jurisdiction of residency:

State of Delaware, USA

vl Entity — Please indicate jurisdiction of formation:

 

3. Ifthe Purchaser is an Entity, was the Purchaser formed for the purpose of entering into the
Purchase Agreement and/or purchasing Grams:

4! No (note thar by selecting this box, you are deemed to represent that (i) the Purchaser will be
entering into the Purchase Agreement and purchasing Grams on its own behalf and not for the

aA

FOIA Confidential Treatment Requested by Telegram Group Inc. TG-005-00012568
Case 1:19-cv-09439-PKC Document 52-3 Filed 01/02/20 Page 6 of 7

account or benefit of anv other person and (it) the Purchaser has nat solicited investors and will
not solicit investors to participate in this investment)

C] Yes - If “ves”, please provide the following information in respect of each person who holds
an equity interest in the Purchaser (cach, a “Purchaser Investor”) G/ anv Purchaser Investor was
itself formed for the purpose of entering into the Purchase Agreement and/or purchasing Grams,
please provide the formation in the table below in respect of each person whe holds an equity
interest in the Purchaser Investor):

 

* Natural persons must subscribe far a minimum of USS] million worth of Grams
«e § Eytities musi subscribe for a mirimum of US$ 10 miffion worth of Grams

4, Please describe any approvals (shareholder, regulatory or otherwise) that will be required
prior to executing the Purchase Agreement, as well as the timeframe necessary for meeting all
conditions and obtaining all approvals.

 

Based on our legal counsel's recommendation, we may create a
dedicated entity for this invesiment outside of current jurisdiction,

SuCh-aS Sayan island jo-execuie the Purchase Agreement We
anticipate that the total amount of time required to establish such
structure would be approximately S0-60 days.

 

 

 

FOIA Confidential Treatment Requested by Telegram Group Inc. TG-005-00012569
Case 1:19-cv-09439-PKC Document 52-3 Filed 01/02/20

For and on behalf of TON Issuer Inc

By tt eerste ened eeeeedteeetdenent
Name: PAVE... BYROM cc.
Title: DARE CTOR. cece

For and on behalf of Telegram Group Tne,

Bye coun

By: vetaaens

Name: PANEL. DYROV
Title: DIRECTOR cence rece
Date: a, ee

FOIA Confidential Treatment Requested by Telegram Group Inc.

Page 7 of 7

TG-005-00012570
